 

Exhibit 10.41

 

EXECUTION VERSION

 

LIMITED FORBEARANCE TO CREDIT AGREEMENT

 

THIS LIMITED FORBEARANCE TO CREDIT AGREEMENT(this “Forbearance”) is entered into
as of February 24, 2017 by and among STG GROUP, INC., a Delaware corporation
(“Holdings”), STG, INC., a Virginia corporation (the “Administrative Borrower”),
ACCESS SYSTEMS, INCORPORATED, a Virginia corporation (“Access”), STG GROUP
HOLDINGS, INC., a Delaware corporation (“Parent”, and together with Holdings,
the Administrative Borrower, and Access, collectively, the “STG Parties”), the
lenders party hereto (the “Required Lenders”), MC ADMIN CO LLC, a Delaware
limited liability company, as administrative agent under the Credit Agreement
(as defined below) (in such capacity, the “Administrative Agent”), and PNC BANK,
NATIONAL ASSOCIATION, as collateral agent under the Credit Agreement (as defined
below) (in such capacity, the “Collateral Agent”).

 

RECITALS

 

WHEREAS, Holdings, the Administrative Borrower, Access, Parent and the Lenders
and the Administrative Agent entered into that certain Credit Agreement, dated
as of November 23, 2015 (as it may amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Administrative Borrower has informed the Administrative Agent and
the Lenders that Holdings and the Borrowers have failed to comply with the
covenants set forth in Section 11.08 through 11.10 of the Credit Agreement as of
the last day of the fiscal quarter ending on December 31, 2016 and such events
constitute Events of Default under Section of the Credit Agreement
(collectively, the “Financial Covenant Defaults”);

 

WHEREAS, the Administrative Borrower has requested that the Administrative Agent
and the Lenders forbear from exercising remedies with respect to the Financial
Covenant Defaults for a limited period of time, as provided herein,

 

WHEREAS, the Administrative Borrower has requested that the Revolving Lenders
continue to make Revolving Loans during the forbearance period, subject to the
discretion of the RL Lenders; and

 

WHEREAS, the Administrative Agent and the Required Lenders (which includes the
Majority Lenders with Revolving Loans and/or Revolving Commitments) are willing
to forbear from exercising their rights with respect to the Financial Covenant
Defaults on the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth, the receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.          Acknowledgment; Forbearance; No Waiver.

 

(a)          Acknowledgment of Rights and Remedies. Each STG Party (i)
acknowledges that the Financial Covenant Defaults have occurred and (ii)
acknowledges and agrees that but for the terms of this Forbearance, the
Administrative Agent and the Lenders may, if they so elect, proceed to enforce
their rights and remedies under the Credit Documents to collect the Obligations
owing under the Credit Agreement and the other Credit Documents.

 

 

 

 

(b)          Forbearance. Subject to all of the terms and conditions set forth
herein, the Administrative Agent and the Required Lenders agree to forbear from
exercising their rights and remedies under the Credit Agreement and the other
Credit Documents solely with respect to the Financial Covenant Defaults, until
that date (the “Forbearance Termination Date”) which is the earliest to occur
of: (i) the date on which any Event of Default (other than the Financial
Covenant Defaults) occurs, including, without limitation, as a result of any
failure to comply with any term set forth in this Forbearance, (ii) the date on
which any STG Party makes any payment or prepayment of any claims that are
junior or subordinated to the Obligations, other than as permitted by the Credit
Agreement or with the prior written consent of the Administrative Agent, and
(iii) March 31, 2017. As used herein, the term “Forbearance Period” shall mean
the period beginning on the Forbearance Effective Date (as defined below) and
ending on the Forbearance Termination Date.

 



               Each STG Party acknowledges that on and after the Forbearance
Termination Date, the Agent and the Lenders may proceed, in accordance with the
terms of the Credit Agreement and any other Credit Documents, whether with
respect to the Financial Covenant Defaults or otherwise, to enforce any or all
of their rights and remedies under or in respect of this Forbearance, the Credit
Agreement, any of the other Credit Documents or applicable law, including,
without limitation, the right: (i) to accelerate the Obligations, (ii) to
commence any legal or other action to collect any or all of the Obligations from
any or all of the STG Parties and any other person liable therefor and/or any
Collateral, (iii) to foreclose or otherwise realize on any or all of the
Collateral and/or as appropriate, set-off or apply to the payment of any or all
of the Obligations, any or all of the Collateral, (iv) to vote equity interests
by proxy, (v) to exercise dominion over cash in deposit accounts, (vi) to take
any other enforcement action or otherwise exercise any or all rights and
remedies provided for by any or all of the Credit Agreement, the other Credit
Documents or applicable law and (vii) to reject any subsequent forbearance,
financial restructuring or other proposal made by or on behalf of STG Parties,
or any of them, or any creditor or equity holder.



 

(c)          Revolving Credit Facility. Subject to all of the terms and
conditions set forth herein and in the Credit Agreement, the Majority Lenders
with Revolving Loans and/or Revolving Commitments agree that, during the
Forbearance Period, the Administrative Borrower may request Revolving Loans, and
the RL Lenders may, but shall not be obligated to, in their sole discretion
advance the requested Revolving Loans; provided that each of the conditions set
forth in Section 8 of the Credit Agreement shall be satisfied, other than
Section 8.01 solely as a result of the Financial Covenant Defaults.

 

(d)          Additional Interest. In connection with the Financial Covenant
Defaults, and in consideration of the agreements contained herein, the STG
Parties shall pay to the Administrative Agent (or, at the option of the
Administrative Agent, to a designated affiliate of the Administrative Agent)
(for distribution pro rata among the Lenders) additional interest (the
“Additional Interest”) for the period from and including January 1, 2017 (the
first day following the occurrence of the Financial Covenant Defaults) to, but
excluding, the earlier of (x) the date on which all Loans are repaid and all
Commitments under the Credit Agreement are terminated or (y) the date on which
the Financial Covenant Defaults are waived by the Lenders in their sole
discretion, at a rate per annum equal to 2% on the outstanding amount of the
Loans. Additional Interest shall be payable (x) on the Forbearance Effective
Date for the period to, but excluding, the Forbearance Effective Date and (y)
thereafter, monthly in arrears.

 

 

 

 

(e)          No Waiver or Amendment. Nothing in this Forbearance, nor any of the
Agent’s and the Required Lenders’ entry into this Forbearance or any of the
documents referenced herein, their negotiations with any party with respect to
any STG Party, their conduct of any analysis or investigation of any Collateral
for the Obligations or any Credit Document, their acceptance of any payment from
any STG Party or any other party, or any other action or failure to act on the
part of the Agent or any Lender, shall (i) constitute or be construed as a
waiver of or acquiescence to the Financial Covenant Defaults, which shall
continue in existence subject only to the agreement of the Agent and the
Required Lenders, as set forth herein, not to enforce their remedies for a
limited period of time, (ii) constitute an extension, modification or waiver of,
or give rise to any obligation on the part of the Agent or any Lender to extend,
modify or waive, any term, condition or other aspect of the Credit Agreement or
the other Credit Documents; (iii) extend the terms of the Credit Agreement or
the due date of any of the Obligations; or (iv) give rise to any defenses or
counterclaims to the right of the Agent and the Lenders to compel payment of the
Obligations or to otherwise enforce their rights and remedies described in the
Credit Agreement and the other Credit Documents. Except as expressly limited
herein, the Agent and the Lenders hereby expressly reserves all of their rights
and remedies described in the Credit Agreement and the other Credit Documents
that may exist by virtue of the Financial Covenant Defaults, and from and after
the Forbearance Termination Date, the Agent and the Lenders shall be entitled to
enforce such rights and remedies according to the original terms of the Credit
Documents. This Forbearance shall not constitute a course of dealing with the
Agent or any Lender at variance with the Credit Agreement such as to require
further notice by the Agent or the Lenders to require strict compliance with the
terms of the Credit Agreement and the other Credit Documents in the future. The
STG Parties acknowledge and expressly agree that the Agent and the Lenders
reserve the right to, and does in fact, require strict compliance with all terms
and provisions of the Credit Agreement and the other Credit Documents.

 

2.          Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Credit Agreement.

 

3.          Condition to Effectiveness. This Forbearance shall be effective upon
Administrative Agent’s receipt of or satisfaction of the following conditions
(each in form and substance satisfactory to Administrative Agent in its
reasonable discretion):

 

(a)          this Forbearance shall have been duly executed by the STG Parties,
the Administrative Agent and the Required Lenders;

 

(b)          the Fee Letter dated as of the date hereof, by and among the STG
Parties and the Administrative Agent, shall have been duly executed by each of
the STG Parties and the Administrative Agent and all fees contemplated thereby
shall have been paid; and

 

 

 

 

(c)          the Administrative Borrower shall have paid in full all fees and
expenses of DLA Piper LLP (US), counsel to the Administrative Agent, required to
be paid pursuant to the Credit Agreement.

 

The date on which each of the foregoing conditions is satisfied is referred to
herein as the “Forbearance Effective Date”.

 

4.          Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Forbearance, each of STG Parties
represents and warrants to the Administrative Agent and the Lenders, that the
following statements are true and correct on and as of the date hereof and as of
the Forbearance Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

 

(a)          Each STG Party has the corporate power and authority to execute,
deliver and perform the terms and provisions of the Forbearance and has taken
all necessary corporate action to authorize the execution, delivery and
performance by it of the Forbearance. Each STG Party has duly executed and
delivered the Forbearance, and the Forbearance constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

 



(b)          neither the execution, delivery or performance by any STG Party of
the Forbearance, nor compliance by it with the terms and provisions thereof, (i)
will contravene in any material respects any provision of any law, statute, rule
or regulation or any order, writ, injunction or decree of any court or
Governmental Authority, (ii) will conflict in any material respect with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the property or assets of any STG Party or any
of its Subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument, in each case to which any STG Party or any of its
Subsidiaries is a party or by which it or any its property or assets is bound or
to which it may be subject, or (iii) will violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any STG Party or any of its Subsidiaries;



 

(c)          after giving effect to this Forbearance and the transactions
contemplated hereby, each of the representations and warranties contained in the
Credit Agreement and the other Credit Documents is true and correct in all
material respects (or in all respects if such representation or warranty
contains any materiality qualifier, including references to “material,”
“Material Adverse Effect” or dollar thresholds) on and as of the date hereof
(except to the extent that such representation or warranty expressly relates to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date); and

 

 

 

 

(d)          no Default or Event of Default shall have occurred and be
continuing or would result immediately from the effectiveness of this
Forbearance or the consummation of the transactions contemplated hereby, other
than, the Financial Covenant Defaults.

 

5.          Acknowledgment of Rights: Release of Claims. Each of Holdings, the
Administrative Borrower, Access and Parent unconditionally and irrevocably
acquits and fully and forever releases, remises, relieves and discharges and
shall be deemed to have forever acquitted, remised, released and discharged the
Administrative Agent and its affiliates and its and their respective past and
present partners, members, subsidiaries, affiliates, officers, employees,
agents, attorneys, principals, directors and shareholders and each of their
respective heirs, legal representatives, successors and assigns (collectively,
the “Releasees”) on the date hereof from any and all manner of action and
actions, cause and causes of action, (including, without limitation, a claim for
contribution), charge, counterclaim, debt, demand, dues, suit, sum of money,
account, reckoning, bond, bill, specialty, covenant, contract, controversy,
damages, judgment, expense, execution, lien, claim of liens, claim of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to any third party), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any or all of the Releasees, whether held in a
personal or representative capacity, and which is based on any act, fact, event
or omission or other matter, cause or thing occurring at or from the beginning
of time to and including the date hereof directly or indirectly with respect to,
based on, arising out of or in any way related to this Forbearance, the other
Credit Documents or any other related documents, instruments, agreements or
matters or the enforcement or attempted or threatened enforcement by any of the
Releasees of any of their respective rights, remedies or recourse related
thereto (collectively, the “Released Claims”). Each of Holdings, the
Administrative Borrower, Access and Parent covenants and agrees never to
commence, voluntarily aid in any way, prosecute or cause to be commenced or
prosecuted against any of the Releasees any action or other proceeding based
upon any of the Released Claims.

 

6.          Reaffirmation. Each STG Party as borrower, debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which the such
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such STG Party granted liens on or
security interests in any of its property pursuant to any such Credit Document
as security for or otherwise guaranteed Obligations under or with respect to the
Credit Documents, ratifies and reaffirms such guarantee and grant of security
interests and liens and confirms and agrees that such security interests and
liens hereafter secure all of the Obligations as amended hereby. Each STG Party
hereby consents to this Forbearance and acknowledges that each of the Credit
Documents remains in full force and effect and is hereby ratified and
reaffirmed. The execution of this Forbearance shall not operate as a waiver of
any right, power or remedy of Administrative Agent or the Lenders, constitute a
waiver of any provision of any of the Credit Documents or serve to effect a
novation of the Obligations. This Forbearance shall constitute a Credit
Document.

 

 

 

 

7.          Execution in Counterparts. This Forbearance may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Administrative Borrower and the Administrative Agent. Delivery of an executed
counterpart hereof by facsimile or electronic transmission shall be as effective
as delivery of any original executed counterpart hereof.

 

8.          Entire Agreement. THIS FORBEARANCE AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

9.          Miscellaneous. Sections 14.04, 14.07, 14.08 and 14.11 of the Credit
Agreement are incorporated herein by reference and are made a part hereof and
are applicable to this Forbearance as if fully set forth herein, mutatis
mutandis.

 

[Signature Pages Follow}

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Forbearance as of the date first above
written.

 

  STG GROUP, INC., as Holdings         By: /s/ Phillip Lacombe     Name: Phillip
Lacombe     Title: President         STG GROUP HOLDINGS, INC., as Parent        
By: /s/ Phillip Lacombe     Name: Phillip Lacombe     Title: President        
STG, INC.         By: /s/ Phillip Lacombe     Name: Phillip Lacombe     Title:
President         ACCESS SYSTEMS, INCORPORATED         By: /s/ Phillip Lacombe  
  Name: Phillip Lacombe     Title: President         MC ADMIN CO LLC,

 

 

 

 

  MC ADMIN CO LLC,     as Administrative Agent under the
Credit Agreement         By: /s/ Jonathan Tunis     Name: Jonathan Tunis    
Title: Managing Director

 

 

 

 

  SIGNATURE PAGE TO THE LIMITED
FORBEARANCE TO CREDIT
AGREEMENT DATED AS OF THE
DATE FIRST WRITTEN ABOVE,
AMONG STG GROUP, INC., STG
GROUP HOLDINGS, INC., STG, INC.,
ACCESS SYSTEMS, INCORPORATED,
THE LENDERS PARTY HERETO, MC
ADMIN CO LLC, AS
ADMINISTRATIVE AGENT AND PNC
BANK, NATIONAL ASSOCIATION, AS
COLLATERAL AGENT       NAME OF INSTITUTION:       MC CREDIT FUND I LP        
By: /s/ A. Nayyar     Name:     Title:

 

 

 

 

  SIGNATURE PAGE TO THE LIMITED
FORBEARANCE TO CREDIT AGREEMENT
DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG STG GROUP,
INC., STG GROUP HOLDINGS, INC., STG,
INC., ACCESS SYSTEMS,
INCORPORATED, THE LENDERS PARTY
HERETO, MC ADMIN CO LLC, AS
ADMINISTRATIVE AGENT AND PNC
BANK, NATIONAL ASSOCIATION       NAME OF INSTITUTION:       MC CREDIT FUND II LP
     



  By: /s/ A. Nayyar     Name:     Title:

 

 

 

 

  SIGNATURE PAGE TO THE LIMITED
FORBEARANCE TO CREDIT
AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG
GLOBAL DEFENSE & NATIONAL
SECURITY SYSTEMS, INC., STG
GROUP, INC., STG, INC., ACCESS
SYSTEMS, INCORPORATED, THE
LENDERS PARTY HERETO, MC ADMIN
CO LLC, AS ADMINISTRATIVE AGENT
AND PNC BANK, NATIONAL
ASSOCIATION, AS COLLATERAL
AGENT       NAME OF INSTITUTION:       CERBERUS PNC FUNDING LLC      



  By: /s/ Dan Wolf     Name: Dan Wolf     Title: CEO

 

 

